Citation Nr: 0811285	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left clavicular fracture (minor). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1984 to August 1990.  The veteran also had additional 
service in the Alabama National Guard, including a period of 
active duty for training.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Montgomery Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for status post left clavicular fracture and 
assigned a noncompensable rating, effective May 29, 2003 (the 
date of the claim).  In December 2005, the veteran testified 
at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  In April 2007, the 
Board remanded the claim for further development.  A 
September 2007 rating decision increased the assigned rating 
to 10 percent disabling effective from the date of the claim.  


FINDINGS OF FACT

The veteran's left clavicular fracture residuals (minor) are 
not manifested by a nonunion of the clavicle with loose 
motion, or by a limitation of motion to shoulder level.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a left clavicular fracture (minor) have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a, Codes 
5201, 5203 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A June 2003 letter (prior to the adjudication on appeal) 
advised the appellant of what type of evidence was needed to 
substantiate the claim, and of his and VA's responsibilities 
in the development of the claim.  While the June 2003 letter 
did not advise the veteran verbatim to submit everything he 
had pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.  
The January 2004 rating decision granted service connection 
for left clavicular fracture residuals and assigned a 
noncompensable rating.  March 2004, April 2007, and July 2007 
letters informed the appellant of what was required to 
substantiate the "downstream" issue of an increased initial 
rating for residuals of a left clavicular fracture.   

The July 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the July 2007 letter, 
which includes Dingess/Hartman notice, informs the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  In addition, the August 2004 statement 
of the case provided notice regarding the specific rating 
criteria used to evaluate the veteran's disability.  The 
veteran's claim was thereafter readjudicated in September 
2007 and the initial rating was increased to 10 percent 
disabling.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including testifying at a 
Travel Board hearing before the Board member below.  Thus, 
the Board concludes that the veteran had actual knowledge of 
all notice requirements regarding increased rating claims 
prior to the final adjudication of his claim.  Therefore, the 
veteran has been provided with all necessary notice regarding 
his claim for an increased evaluation.  Vazquez-Flores v. 
Peake, supra.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  The veteran has been provided with 
a VA examination.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

On July 2003 VA examination, an examination of the joints 
revealed a prominent left acromioclavicular (AC) joint, but 
no tenderness or swelling with normal range of motion of the 
left shoulder.  An examination of the neurological system 
revealed decreased hand grip in the left hand.  The diagnosis 
included, status post left clavicular fracture with minimal 
loss of function.  A radiological report showed that the 
distal left clavicle had abundant callus and was deformed, 
which was consistent with a healed left clavicle fracture.  
No acute fracture or soft tissue abnormality was seen.  No 
subluxation was seen in the glenohumeral joint on AP or 
rotation views.  

During his December 2005 Travel Board hearing, the veteran 
indicated that sometimes he could not raise his arm above his 
shoulder and it would pop.  Sometimes he had pain in his arm 
even while he was sitting down.  He indicated that the 
physical demands of construction work required him to use his 
right arm and hand more often to compensate for his left 
shoulder disability.  He indicated that the healing of his 
fracture was not clean and that it was possible to see the 
bone sticking up.  He also had numbness in his hand.  

July 2003 to January 2007 treatment records from Birmingham 
VA Medical Center (VAMC) were negative for treatment relating 
to residuals of clavicular fracture.  

On August 2007 VA examination, the history of the veteran's 
left shoulder injury was summarized.  The veteran reported 
that if he slept on his left shoulder, the pain would wake 
him up in the night.  He indicated that driving or attempting 
to work at or above shoulder level created pain in the left 
AC joint area.  He had pain in the shoulder area on a daily 
basis.  He reported no flare-ups of pain.  It was noted that 
he had a stroke in 2000 that also interfered with his work 
and activities of daily living.  An examination of the left 
shoulder, particularly the area of the outer end of the 
clavicle showed a rather striking enlargement of the outer 
end of the clavicle in that the outer 3 cm. of the clavicle 
measured approximately 5 cm in width.  This was opposed to 
about 2.5 cm for his opposite normal clavicle.  The left 
clavicle was elevated slightly but was not unstable, which 
was consistent with a grade II AC separation.  The range of 
motion of the left shoulder was 160 degrees abduction; 150 
degrees forward flexion, 90 degrees internal rotation, and 30 
degrees of external rotation.  The extremes of his ranges of 
motion, particularly to forward flexion were painful.  There 
was pain on impingement testing but not a drop arm or other 
suggestion of rotator cuff disease.  There was no increased 
limitation during this examination following repetitive use.  
Radiographs showed healed distal left clavicle fracture with 
angular deformity.  There were no significant changes from 
prior radiographs in July 2003.  The diagnoses included grade 
II separation of the left AC joint and degenerative joint 
disease secondary to grade II separation.  



III.  Criteria and Analysis

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left clavicular fracture (minor) is denied. 

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I. 
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm midway between the side and shoulder level 
warrants a 20 percent rating.  When motion is limited to 25 
degrees from the side, a 30 percent rating is warranted for 
the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted when there is 
malunion, with moderate deformity; a 20 percent rating is 
warranted when there is marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of (flail shoulder) for the minor 
arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
of (flail shoulder) the humerus.  Thus, his shoulder 
disability will not be rated on any of those bases.

The Board notes that the VA examinations showed that the 
veteran demonstrated minimal limitation of motion; however, 
it was not compensable based on the diagnostic criteria.  
Further, the veteran did not have any dislocation of the 
humerus, clavicle or scapula.  July 3002 VA radiographs 
showed that no acute fracture or soft tissue abnormality was 
seen.  Also, no subluxation was seen in the glenohumeral 
joint.  

The Board finds that even taking DeLuca directives into 
consideration including pain, the fact remains that the 
veteran was able to move his arm past the midway point 
between side and shoulder level.  In fact, he could move it 
above shoulder level.  On August 2007 VA examination, the 
examiner specifically noted that there was no increased 
limitation to motion due to weakness, fatigability, or 
incoordination during the examination following repetitive 
use.  Accordingly, a higher rating is not warranted for left 
shoulder impairment based on dislocation, as the humerus, 
clavicle, and scapula were not dislocated or loose movement 
was not shown.  A higher rating is not warranted based on 
limitation of motion as the veteran's left arm/shoulder 
movement, even considering pain, exceeded the levels 
indicative of a higher level of impairment.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the period.

Thus, an initial rating in excess of 10 percent for residuals 
of a left shoulder injury (minor) is not in order.

Referral for extraschedular consideration is not indicated, 
as factors such as marked interference with employability due 
to, or frequent hospitalizations for, residuals of a left 
shoulder fracture, are not shown. See 38 C.F.R. § 3.321.


ORDER

An initial rating in excess of 10 percent for residuals of a 
left clavicular fracture is denied. 

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


